DETAILED ACTION
Introduction
This office action is in response to applicant’s amendment filed 12/15/2021. Claims 1-20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 12/15/2021, with respect to 35 USC § 112 rejections of claims 2-5, 9-12 and 16-19 have been fully considered and are persuasive.  The above 35 USC § 112 rejections have been withdrawn. 
Applicant’s arguments, see remarks, filed 12/15/2021, with respect to the rejections of claims 1, 6-8, 13-15 and 20 under 35 USC § 103 have been fully considered and are persuasive, based on applicant’s amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited prior art and further in view of at least one of Chen et al. (Chen, US 2013/0254739) and/or Cornell, Jr. et al. (Cornell, US 10,649,985).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (Rao, US 2016/0104249) in view of Clarke et al. (Clarke, US 10,176,172), and further in view of Cornell, Jr. et al. (Cornell, US 10,649,985). 
As per claim 1, Rao teaches a processor-implemented method for semantic text analysis, the method comprising (paragraph [0003, 0045, 0046], Figs. 1, 3, 4-see his method discussion): 

comparing two or more of the plurality of semantic graphs, to identify a plurality of semantic differences between the two or more text documents (ibid-see paragraph [0043-0044]-his comparison of the two documents, based on the semantic/meaning parse, as his compared policies between a current and renewal policy); 
transmitting, based on a user selection, a subset of the semantic differences to one or more user devices (ibid, paragraph [0042, 0015] and Fig. 1-his policy data, complete and comprehensive comparison, and subsequent user selection of a particular subset of the semantic differences, i.e. his risk data selection as his subset, and transmission thereof to his client computing system, user devices, paragraph [0013]-his multiple client user devices). 
Rao lacks explicitly teaching the semantic/meaning parse as a graph. Clarke explicitly teaches of a graph structure for comparison (C.17 lines 30-37-his traversal of the “graph/trees” associated with each version of a policy for comparison and change detection). The Examiner notes the admitted prior art, 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Rao and Clarke to combine the prior art element of a semantic parse as taught by Rao with the graph/tree structure as taught by Clarke as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having a well- known structure for comparison of data elements (ibid-Clarke).
The above combination lacks explicitly teaching that which Cornell teaches the comparing, utilizing both fine-grained and coarse-grained differencing (C.9 lines 30-58-as including coarse grained, and fine grained differencing, wherein the Examiner notes, as mapped to the applicant’s specification, paragraphs [0024, 0025], Cornell explicitly teaches the coarse-grained differencing to contain straight forward text-similarity scoring, and subsequent information in the 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Rao and Clarke and Cornell to combine the prior art element of a semantic parse as taught by Rao with the graph/tree structure as taught by Clarke as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having a well- known structure for comparison of data elements, and quick identification of differences between the semantic graphs (ibid-Clarke, Cornell paragraph [0017]).
As per claims 3, 10 and 17, Rao with Clarke with Cornell make obvious the method of claim 1, wherein coarse-grained differencing comprises text 
As per claims 4, 11 and 18, Rao with Clarke with Cornell make obvious the method of claim 1, wherein fine-grained differencing comprises semantic graph analysis (ibid-see claim 1, Cornell, fine-grained differencing discussion, C.9 his semantic graph analysis).
As per claims 6, 13 and 20, Rao with Clarke with Cornell make obvious the method of claim 1, wherein the subset of the semantic differences are anchored to the plurality of text to which they pertain (ibid, Rao- paragraphs [0042, 0015]-with respect to the subset of changes, paragraphs [0042-0044]-his subset of changes, i.e. risk for a particular policy as attached/anchored to the actual text changes, see also Fig. 5, see also Cornell-C.9 lines 30-58, illustrating the semantic differences anchored to the node text, * not relied upon, but Chen-see below- further teaches this limitation, see also Chen-Figs 5-7, paragraphs [0044-0057]-the semantic differences anchored to text in nodes corresponding to text in versions from which they pertain).
As per claims 7 and 14, Rao with Clarke with Cornell make obvious the method of claim 1, further comprising: generating a micro summary semantic 
As per claim 8, claim 8 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the system is deemed to embody the method, such that Rao with Clarke make obvious a computer system for semantic text analysis, the computer system comprising (Rao, paragraph [0003, 0045, 0046], Figs. 1, 3, 4-see his system discussion): one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising (ibid, Rao-paragraph [0046]-see his system and computer-readable instructions discussion): converting two or more text documents into a plurality of semantic graphs (ibid-see claim 1, corresponding and similar limitation); comparing, utilizing both fine-grained and coarse-grained differencing, two or more of the plurality of semantic graphs, to identify a plurality of semantic differences between the two or more text documents (ibid); transmitting, based on a user selection, a subset of the semantic differences to one or more user devices (ibid).
claim 15, claim 15 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the computer program product is deemed to embody the method, such that Rao with Clarke make obvious a computer program product for semantic text analysis, the computer program product comprising (ibid, Rao-paragraph [0046]-see his computer program product discussion): one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor to cause the processor to perform a method comprising (ibid, Rao-paragraph [0046]): converting two or more text documents into a plurality of semantic graphs (ibid-see claim 1, corresponding and similar limitation); comparing, utilizing both fine-grained and coarse-grained differencing, two or more of the plurality of semantic graphs, to identify a plurality of semantic differences between the two or more text documents (ibid); transmitting, based on a user selection, a subset of the semantic differences to one or more user devices (ibid).
Claims 2, 5, 9, 12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (Rao, US 2016/0104249) in view of Clarke et al. (Clarke, US 10,176,172), in view of Cornell, Jr. et al. (Cornell, US 10,649,985), as applied to claim 1, and further in view of Chen et al. (Chen, US 2013/0254739).
claims 2, 9 and 16, Rao with Clarke with Cornell make obvious the method of claim 1, wherein comparing two or more of the plurality of semantic graphs further comprises:
[classifying a plurality of types of an ontology into dimensions, wherein the ontology is related to the field of the one or more text documents];
identifying, using coarse-grained differencing, a plurality of equivalent sections of two or more documents (ibid-see claim 1, coarse-grained differencing discussion, Cornell, C.9 lines 30-58, equivalent sections of documents compared);
identifying a plurality of candidate sub-graphs corresponding to the plurality of equivalent sections that match with the user selection (all candidate equivalent sections, as the sub-graphs identified from the text and sections, from the graph data store, generated from the documents); and
comparing, using fine-grained differencing, two or more of the plurality of candidate sub-graphs (ibid-his matching sub-graphs identified from the coarse-grain differencing subsequently compared, and variables are determined, as the semantic differences between the two compared candidate sub-graphs) that match with the user selection to enumerate the one or more semantic differences between the two or more compared candidate sub-graphs (ibid-the variables 
The above combination lacks explicitly teaching that which Chen teaches classifying a plurality of types of an ontology into dimensions, wherein the ontology is related to the field of the one or more text documents (paragraphs [0038, 0035-0039, 0046, 0017]-his multi-dimensional classified structure, related to the fields of the text documents, and selectable nodes for information extraction, node/semantic graph comparison). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Rao, Clarke, Cornell and Chen to combine the prior art element of a semantic parse as taught by Rao with the graph/tree structure as taught by Clarke with the dimensions as taught by Chen as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having a well- known structure for comparison of 
As per claims 5, 12 and 19, Rao with Clarke with Cornell with Chen make obvious the method of claim 2, wherein the dimensions comprise one or more semantic categories containing one or more semantically linked domains, ranges, or properties of the ontology (ibid-Chen paragraphs [0038, 0035-0042]-the dimensions as including linked domains as project domains, ranges as the development plans, and properties as project assets, etc. of the linked ontological nodes, see Figs. 5-7, Fig. 7 levels and semantically linked data displayed, paragraph [0057]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Rahman, Inducing Fine-Grained Semantic Classes via Hierarchical and Collective Classification, 2010, teaches a two-step differencing method including “coarse-grained” differencing and subsequent “fine-grained” classification.
Nguyen et al., Operation-Based, Fine-Grained Version Control Model for Tree-Based Representation, 2010, explicitly teaches coarse-grained and fine-grained differencing, using trees/graphs.
Niggemann et al., US 2021/021083, teaches semantic graph textual encoding.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
lms
2/8/22